Dismiss and Opinion Filed August 23, 2013




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00581-CR
                                     No. 05-13-00583-CR

                        WHITFIELD DAVIS EDWARDS, Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F10-17106-V, F10-17107-V

                            MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice Francis
       Whitfield Davis Edwards pleaded guilty to two offenses of tampering with government

records. Following plea agreements in each, the trial court deferred adjudicating appellant’s

guilt and placed him on community supervision for two years. The court also assessed a $1,200

fine in cause no. 05-13-00581-CR. Punishment was assessed in open court on February 19,

2013, and the trial court certified that appellant was appealing the rulings on pretrial motions.

Appellant filed motions for new trial on February 21, 2013 and notices of appeal on April 24,

2013. We conclude we lack jurisdiction over the appeals.

       A motion for new trial is not a remedy available to a defendant who receives deferred

adjudication. See Donovan v. State, 68 S.W.3d 633, 636 (Tex. Crim. App. 2002). Thus, a

motion for new trial is ineffective to extend the time for filing a notice of appeal in a case in
which the defendant has received deferred adjudication. Murray v. State, 89 S.W.3d 187, 188

(Tex. App.––Dallas 2002, pet. ref’d).

       In each case, the trial court deferred adjudicating appellant’s guilt on February 19, 2013.

Therefore, appellant’s notices of appeal were due within thirty days of that date, that is, by

March 21, 2013. See TEX. R. APP. P. 26.2(a)(1); Murray, 89 S.W.3d at 188. Appellant’s April

24, 2013 notices of appeal are untimely, leaving us without jurisdiction over the appeals. See

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

       We dismiss the appeals for want of jurisdiction.



                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
130581F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WHITFIELD DAVIS EDWARDS,                           On Appeal from the 292nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F10-17106-V.
No. 05-13-00581-CR        V.                       Opinion delivered by Justice Francis.
                                                   Justices O’Neill and Fillmore participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 23, 2013




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WHITFIELD DAVIS EDWARDS,                           On Appeal from the 292nd Judicial District
Appellant                                          Court, Dallas County, Texas
                                                   Trial Court Cause No. F10-17107-V.
No. 05-13-00583-CR        V.                       Opinion delivered by Justice Francis.
                                                   Justices O’Neill and Fillmore participating.
THE STATE OF TEXAS, Appellee

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered August 23, 2013




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
                                                   JUSTICE




                                             –4–